DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	For applicant’s information, based on applicant’s amendment of December 13, 2021, claims 14-18 have now been included with the elected claims. As such, claims 14-18, 29, 33-38 and 40 have been examined herein. 
For applicant’s information, with respect to claims 29, 33-34 and 40 (upon further review of the provisional application, claim 40 is supported), the parent applications and provisional application fully support all of the limitations of these claims. Therefore, for purposes of applying prior art, these claims are entitled to the benefit of the January 31, 2014 date.	
For applicant’s information, with respect to claims 36-38, the parent applications fully supports all of limitations of these claims, however, these claims are not fully supported by the provisional application. Therefore, for purposes of applying prior art, these claims are only entitled to the benefit of the November 19, 2014 date. 	
For applicant’s information, with respect to claims 14-18 and 35, neither the parent applications nor the provisional application fully supports the limitations of these claims. Therefore, for purposes of applying prior art, these claims are only entitled to the benefit of the present filing date i.e. the April 30, 2019 date.
Claim Objections
	Claims 18 and 33 (and their respective dependent claims, if any) are objected to for the following reasons. Since the intended meanings could be determined from what 
	With respect to claim 18, “statistical estimator” should be corrected to “statistical estimator component” to be consistent with the independent claim from which it depends. 
	With respect to claim 33, “statistical estimator” should be corrected to “statistical estimator component” to be consistent with the independent claim from which it depends. 
Claim Rejections - 35 USC § 112
Claims 17 and 38 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, the claimed “detection module” lacks an antecedent basis. Specifically, the independent claim, from which this claim depends, is claiming a “spectrometer” but is not claiming a “detection module”. It is therefore not clear as to what the intended limitation is rendering the claim vague and indefinite. For purposes of examination, the assumed meaning of “detection module” is “spectrometer”. 
With respect to claim 38, the claimed “detector” (in three places within the claim) lacks an antecedent basis. Specifically, the independent claim, from which this claim depends, is claiming a “spectrometer” but is not claiming a “detector”. It is therefore not clear as to what the intended limitation is rendering the claim vague and indefinite. For spectrometer”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 18, 29, 33-36, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)2) as being anticipated by “Maximum-Likelihood Estimation in Optical Coherence Topography in the Context of the Tear Film Dynamics" as cited on the IDS (herein "Maximum-Likelihood").
Maximum-Likelihood has a publication date of October 1, 2013. 
As to claims 29, 33-34, and 40, Maximum-Likelihood is a 102(a)(2) rejection (these claims being entitled to the effective filing date of January 31, 2014). 

 With respect to claim 29, Maximum-Likelihood disclosing the limitations therein including the following: a system for determining layer thickness of a multi-layer structure (abstract, sections 1 and 8); a low coherence interferometry component configured to generate data about the multi-layer structure based on a detected spectral interference pattern spectrum (abstract sections 1 and 8 re analyzing OCT interference pattern spectral data to determine the multi-layer thickness); the low coherence interferometer comprising a broadband light source (section 2 i.e. a broadband light source); a beam splitter, reference arm, sample arm and a spectrometer (section 2 and fig 1); a statistical estimator component (abstract); to generate an estimate of a first layer thickness of a multi-layer structure and a second layer thickness of a multi-layer structure (abstract, sections 3-5 and 8 “in future studies we will develop the theoretical framework presented in this paper to account for the two-layer structure of the tear film for both the lipid and the aqueous layers” i.e. the system as disclosed can also be applied to two layer estimations). Additionally, applicant is not claiming that separate estimates for the first layer and the second layer are being determined. Maximum-Likelihood is using determined estimates of aqueous layer thickness as an estimate of the entire tear film (abstract, section 3) and therefore is determining an estimate of a first layer thickness and an estimate of a second layer thickness as claimed. Maximum Likelihood further discloses the estimations based on the generated thickness data from the spectral interference pattern spectrum (sections 3-5 and 8); based on data on 
With respect to claim 14, the method of Maximum-Likelihood can inherently be used at different locations of the tear film with each location having the different tear film layers. As such, each location can be considered as a “stack unit” with one layer of the stack corresponding to the claimed “first layer thickness” and a second layer of the stack corresponding to the claimed “second layer thickness”. 
With respect to claim 15, the method of Maximum-Likelihood can inherently be used at different locations of the tear film with each location having the different tear film 
With respect to claim 16, the three layers of tear film can be considered respectively as the claimed top stack unit, middle stack unit, and bottom stack unit with different locations of the tear film corresponding to different “stack units” as claimed. 
With respect to claim 18, Maximum-Likelihood further discloses the statistical estimator configured to further estimate a roughness of at least one of the top or bottom interface stacks (section 3). 
With respect to claim 33, Maximum-Likelihood further discloses the statistical estimator as a maximum-likelihood estimator (abstract). 
With respect to claim 34, Maximum-Likelihood further discloses the low coherence interferometer component as a micron axial resolution component (section 5, fig 3); and the statistical estimator component is a nanometer resolution component (abstract). 
	With respect to claim 35, Maximum-Likelihood further discloses the low coherence component comprising an operational bandwidth of at least 200 nm (sections 2 and 5). 
	With respect to claim 36, Maximum-Likelihood further discloses an operational bandwidth of approximately 400 nm (sections 2 and 5).
	With respect to claim 38, Maximum-Likelihood further discloses the light source noise as quantified intensity noise (section 2) and the detector noise as quantified 
	With respect to claim 40, Maximum-Likelihood further discloses the statistical estimator configured to simultaneously generate the estimate of the layer thickness based on the generated data, the light source noise data and the detector noise data (sections 2-5 and 8). Specifically, applicant is not claiming that separate estimates for the first layer and the second layer are being determined. Maximum-Likelihood is using determined estimates of aqueous layer thickness as an estimate of the entire tear film (abstract, section 3) and therefore is simultaneously determining an estimate of a first layer thickness and an estimate of a second layer thickness. 
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection as set forth above).
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of the claimed system for . 
Response to Arguments
With respect to the rejections by Huth in view of Measurement of Tear Film, applicant argues that Huth does not disclose the claimed “wherein the statistical estimator component generates the estimates of the first and second layer thicknesses at a higher resolution than an axial resolution of the low coherence interferometry 
With further respect to the rejections by Huth in view of Measurement of Tear Film, applicant further argues that the references disclose an alternate way of estimating tear film thickness and do not disclose the claimed “the statistical estimator component determines the estimate of the first layer thickness and the estimate of the second layer thickness based on a statistical likelihood of the detected spectral interference pattern spectrum being generated by the estimated first and second layer thicknesses out of different possible combinations of potential first and second layer thicknesses”. Applicant’s arguments concerning this limitation were convincing. As such, the rejections by Huth in view of Measurement of Tear Film have been overcome.  
With respect to the rejections by Korb in view of Yang, applicant’s arguments were convincing. As such, these rejections have been overcome. 
With respect to the double patenting rejection set forth in the prior office action, applicant has provided a Terminal Disclaimer which has been approved. As such, the double patenting rejection has been overcome. 
Applicant's arguments filed December 13, 2021 with respect to the rejections by Maximum-Likelihood have been fully considered but they are not persuasive. Specifically, applicant argues that they have provided a 1.130(a) affidavit and that Maximum-Likelihood no longer qualifies as prior art. The examiner respectfully disagrees. 
to the extent they are claimed in the instant application. This affidavit is directed to the claims of 14/548,067. The claims of the present application are entirely different with many differing limitations. Applicant has not provided an affidavit directed to the claims of the present application and, as such, the requirements of the 35 USC 102(b) exception(s) have not been met to overcome Maximum-Likelihood.
	For applicant’s information, a properly applied 1.130(a) affidavit would only be effective to overcome the rejections of claims 29, 33-34, and 40 of Maximum-Likelihood pursuant to 35 USC 102(b)(2)(A) since these are 102(a)(2) rejections. For applicant’s information, a 1.130(a) affidavit would not be effective to overcome the rejections by claims 14-16, 18, 35-36 and 38 since these claims are being rejected pursuant to 102(a)(1) and Maximum Likelihood was not published within the one year grace period as required by the 102(b)(1)(A) exception. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 4, 2022